DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 6-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20120307952 A1) in view of Sanin ("Nuclear Science Abstracts" In: "Nuclear Science Abstracts", (1970-05-15), Oak Ridge Directed Operations, Technical Information Division, Abstract No. 16861, 15 May 1970, page 1673).
With regards to claim 1, Wilson discloses a neutron and gamma detector comprising: a container 100 comprising at least one lid 140, 240; a photon reflective and diffusive coating inside the container; an aqueous solution 110, 210 contained in the container [0018, 0020]; and a light sensing device 250 optically coupled to the aqueous solution [0020-0021]. Wilson discloses wherein the aqueous solution comprises a dopant [0018], but does not explicitly teach wherein the aqueous solution comprises sodium chloride (NaCI). Sanin teaches a similar Cherenkov detector wherein the aqueous solution comprises NaCl in order to increase the sensitivity of the detector sue to the large neutron-cross section (right column, abstract no 16861). In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Wilson with the claimed aqueous solution.
With regards to claim 2, Wilson discloses wherein the material of the container and the at least one lid is independently selected from the group comprising metallic materials, polymeric materials and composite materials [0018].
With regards to claim 6, Wilson discloses wherein the container has a geometric shape selected from the group comprising cylindrical, cubic, parallelepiped shapes having rectangular, spherical base [0020].
With regards to claim 7, Wilson discloses wherein the container is external light-tight [0020].
With regards to claim 8, Wilson does not teach the claimed lid, although such a modification would have been known in order to improve internal reflection as well as allow access to the interior of the container to perform maintenance. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Wilson with the claimed lid in view of the recited benefits.
With regards to claim 9, Wilson discloses wherein the light sensing device is selected from the group comprising a photomultiplier tube, a silicon photomultiplier, a CMOS sensor and a CCD sensor, among others [0021].
With regards to claims 10-12, Sarin teaches the claimed composition (right column, abstract no 16861; 12.9%).
With regards to claims 13 and 14, Wilson and Sarin do not teach the claimed composition, although such a modification would have been known. It would have been obvious for one of ordinary skill in the art at the time the invention was made to resort to routine experimentation to determine an optimum amount of NaCl for achieving the desired level of applicability and developability.  Moreover, it is well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
With regards to claims 15 and 16, Wilson does not teach the claimed high refractive index compound. Nevertheless, those skilled in the art appreciate that such a modification would have been known, wherein said modification would have enabled the Cherenkov radiation to have different intensities to produce a desired amplitude. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Wilson with the claimed compound.
With regards to claim 17, Wilson does not teach the claimed fabric. However, such a modification would have been known and considered obvious in view of improving reflectivity, thus resulting in improved detection.
With regards to claims 18, 19, and 21-23, Wilson does not teach the claimed configurations. However, Wilson does disclose providing a wavelength shifter to improve detection efficiency [0023]. In addition, those skilled in the art appreciate that optical fibers and/or wavelength shifting optical fibers and their dimensions, optical grease, and external positioning within another container are considered obvious matters of design choice that were known to improve detection efficiency and/or direct detected light along a desired path. Therefore, in view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Wilson with the claimed configurations.
With regards to claim 20, Wilson does not teach wherein the light sensing device is secured to the at least one lid. However, Wilson does disclose wherein the light sensing device may be located adjacent any portion of the container [0021]. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Wilson with the claimed configuration in order to optimize photon detection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884